                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     CONTINENTAL AUTOMOTIVE                            Case No. 19-CV-02520-LHK
Northern District of California
 United States District Court




                                         SYSTEMS, INC.,
                                  13                                                       ORDER GRANTING
                                                        Plaintiff,
                                                                                           ADMINISTRATIVE MOTIONS TO
                                  14                                                       FILE UNDER SEAL DOCUMENTS IN
                                                 v.
                                                                                           CONNECTION WITH DEFENDANTS’
                                  15                                                       MOTION TO DISMISS
                                         AVANCI, LLC, et al.,
                                  16                                                       Re: Dkt. Nos. 161, 181
                                                        Defendants.
                                  17

                                  18          On August 30, 2019, Defendants filed a consolidated Motion to Dismiss on various
                                  19   grounds. ECF No. 162. Continental Automotive Systems, Inc. (“Plaintiff”) filed its Opposition to
                                  20   the consolidated Motion to Dismiss (“Opposition”) on October 4, 2019. ECF No. 182. Before the
                                  21   Court are two sealing motions: (1) the Nokia Defendants’ administrative motion to file under seal
                                  22   the Second Declaration of Lasse Holopainen, which was filed in support of Defendants’
                                  23   consolidated Motion to Dismiss, ECF No. 161; and (2) Plaintiff’s administrative motion to file
                                  24   under seal its Opposition and certain documents attached thereto, ECF No. 181. However, the
                                  25   Court granted Defendants’ motion to transfer the case to the Northern District of Texas on
                                  26   December 11, 2019. ECF No. 204. As a result of the transfer, this Court need not decide
                                  27
                                                                                       1
                                  28   Case No. 19-CV-02520-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL DOCUMENTS IN CONNECTION
                                       WITH DEFENDANTS’ MOTION TO DISMISS
                                   1   Defendants’ consolidated Motion to Dismiss. Therefore, as explained below, the Court GRANTS

                                   2   both administrative motions to seal.

                                   3          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                   4   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                   5   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                   6   U.S. 589, 597 & n.7 (1978)). As the Ninth Circuit has explained, this is a “common law right,”

                                   7   United States v. Doe, 870 F.3d 991, 996 (9th Cir. 2017), reflecting the American judicial system’s

                                   8   longstanding commitment to “the open courtroom,” Oliner v. Kontrabecki, 745 F.3d 1024, 1025

                                   9   (9th Cir. 2014). The public policy favoring public access to judicial proceedings applies equally

                                  10   to court records because “court records often provide important, sometimes the only, bases or

                                  11   explanations for a court’s decision.” Id. Accordingly, when considering a sealing request, “a

                                  12   strong presumption in favor of access” is generally a court’s “starting point.” United States v. Bus.
Northern District of California
 United States District Court




                                  13   of Custer Battlefield Museum & Store Located at Interstate 90, Exit 514, S. of Billings, Mont., 658

                                  14   F.3d 1188, 1194 (9th Cir. 2011) (internal quotation marks omitted). That presumption can be

                                  15   overcome only by a showing of a “compelling reason,” that “outweighs the general history of

                                  16   access and the public policies favoring disclosure.” Id. at 1194–95.

                                  17          “Despite this strong preference for public access,” the Ninth Circuit has “carved out an

                                  18   exception” for certain court filings. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,

                                  19   1097 (9th Cir. 2016). Specifically, filings that are not “more than tangentially related to the

                                  20   merits of a case” need only satisfy the “less exacting” “good cause” standard of Federal Rule of

                                  21   Civil Procedure 26(c). Id. at 1097, 1102. The Ninth Circuit has explained that the rationale

                                  22   underlying the “good cause” standard is that “the public has less of a need for access to court

                                  23   records” that “are unrelated, or only tangentially related, to the underlying cause of action.”

                                  24   Oliner, 745 F.3d at 1026.

                                  25          Here, however, all of the documents sought to be sealed were filed in connection with

                                  26   Defendants’ consolidated Motion to Dismiss and Plaintiff’s Opposition thereto. When the Court

                                  27
                                                                                         2
                                  28   Case No. 19-CV-02520-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL DOCUMENTS IN CONNECTION
                                       WITH DEFENDANTS’ MOTION TO DISMISS
                                   1   transferred the case to the Northern District of Texas, the consolidated Motion to Dismiss moved

                                   2   to that court’s docket. Because the Court did not decide the consolidated Motion to Dismiss, the

                                   3   Court GRANTS the (1) the Nokia Defendants’ administrative motion to file under seal the Second

                                   4   Declaration of Lasse Holopainen and (2) Plaintiff’s administrative motion to file under seal its

                                   5   Opposition and certain supporting documents. The documents that the moving parties

                                   6   provisionally filed under seal at the docket entries listed above shall remain under seal.

                                   7          Nevertheless, the Court notes that Plaintiff’s request to seal entire documents was likely

                                   8   overbroad. In our district, in addition to meeting the applicable sealing standard, all parties

                                   9   requesting sealing must comply with Civil Local Rule 79–5, including that rule’s requirement that

                                  10   the request “be narrowly tailored to seek sealing only of sealable material.” Civ. L.R. 79–5(b).

                                  11   Furthermore, “conclusory offerings do not rise to the level of ‘compelling reasons’ sufficiently

                                  12   specific to bar the public access to the documents.” Kamakana, 447 F.3d at 1182 (requiring a
Northern District of California
 United States District Court




                                  13   specific compelling reason for each redaction rather than “a general category of privilege”). In

                                  14   order to seal documents in their entirety, then, the party requesting sealing must provide

                                  15   compelling and specific justifications for doing so. Hence, had the Court reached the merits of

                                  16   Plaintiff’s administrative motion, the motion would likely have been denied in part for failure to

                                  17   comply with Civil Local Rule 79–5(b).

                                  18          Furthermore, Plaintiff’s administrative motion and the Nokia Defendants’ administrative

                                  19   motion failed to comply with Civil Local Rule 79–5(e). Both motions were brought in part under

                                  20   Civil Local Rule 79–5(e), which governs sealing when a party other than the moving party (the so-

                                  21   called “Designating Party”) has designated the information at issue confidential. As relevant here,

                                  22   that rule requires the designating party to provide the Court with a declaration “establishing that

                                  23   all of the designated material is sealable.” Civ. L.R. 79–5(e)(1); see Civ. L.R. 79–5(d)(1)(A).

                                  24   However, some of the designating parties identified in Plaintiff’s administrative motion and in the

                                  25   Nokia Defendants’ administrative motion failed to file the required declaration. The Court would

                                  26   therefore have denied the instant sealing motions as to the documents purportedly designated

                                  27
                                                                                         3
                                  28   Case No. 19-CV-02520-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL DOCUMENTS IN CONNECTION
                                       WITH DEFENDANTS’ MOTION TO DISMISS
                                   1   confidential by those parties.

                                   2   IT IS SO ORDERED.
                                   3

                                   4   Dated: December 11, 2019
                                   5                                         ______________________________________
                                   6                                         LUCY H. KOH
                                                                             United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                              4
                                  28   Case No. 19-CV-02520-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL DOCUMENTS IN CONNECTION
                                       WITH DEFENDANTS’ MOTION TO DISMISS
